Citation Nr: 0822223	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-35 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a sleep disorder, 
characterized as sleep apnea, to include as due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel




INTRODUCTION

The veteran served on active duty from May to October 1999 
and from January to September 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a sleep disorder, 
characterized as sleep apnea, to include as due to an 
undiagnosed illness.  A review of the record reveals that 
there are outstanding service treatment records that have not 
been associated with the claims file. 

Upon submission of the claim, the veteran provided partial 
service treatment records containing a January 2003 
orthopedics consultation, post-deployment medical assessment 
questionnaires completed in July and August 2003, and a 
December 2004 physical profile pertaining only to the 
veteran's reserve duty.  Of particular note are two entries 
on the post-deployment questionnaires where the veteran 
indicates that he was seen three times in sick call during 
his January to September 2003 deployment to Southwest Asia.  
The veteran indicated that he was examined for breathing 
problems and diagnosed with sleep apnea at that time.  Those 
treatment records are not associated with the claims file.  

In June 2005, VA requested service records from the veteran's 
reserve unit in Oklahoma City, Oklahoma.  It is unclear 
whether a response to this request was received.  There is no 
indication of additional requests made to that unit, or to 
the veteran's prior reserve units in Oklahoma or Texas.  Nor 
has an attempt been made to determine whether the National 
Personnel Records Center (NPRC) has service treatment records 
for the veteran. 

Additionally, the veteran has not received a VA examination 
in conjunction with his claim.  If, and only if, additional 
service treatment records are obtained and are determined to 
contain an in-service diagnosis of sleep apnea, then the 
veteran must be afforded a thorough VA examination to 
determine etiology of the condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service 
treatment records for this veteran.  
Appropriate efforts should be taken to 
obtain these records from the National 
Personnel Records Center (NPRC) and the 
veteran's three reserve units of record 
including those in Ada, Oklahoma; 
Texarkana, Texas; and Oklahoma City, 
Oklahoma.  All attempts to obtain these 
records, including those which may 
ultimately be unsuccessful, must be 
documented in the claims folder.

2. IF additional service treatment records 
are obtained AND those records contain 
evidence of a sleep disorder during the 
veteran's active duty service, THEN the 
veteran should be scheduled for a VA 
examination to determine etiology of his 
sleep disorder, to include sleep apnea.  
The examiner is instructed to opine, as 
appropriate, whether it is at least as 
likely as not that the veteran's current 
sleep disorder, characterized as a sleep 
disorder, is related to any condition 
noted during active duty service.  The 
claims file must be reviewed in 
conjunction with the examination, and a 
rationale offered for any opinion 
expressed.  

3. Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
